DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 3, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marian Fundytus on September 13, 2021.

The application has been amended as follows: 
Cancel claims 61-68 without prejudice



Claims 47-60 and 71 are allowable. Claims 69-70, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through VI, as set forth in the Office action mailed on May 26, 2021, is hereby withdrawn and claims 69-70 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 47-60 and 69-73 are currently pending wherein claims 47-60 and 71 read on a wet-trapping method of preparing a printed article, claims 69-70 read on a wet-trapping method of preparing a printed article, claim 72 reads on a method of preparing a printed article, and claim 73 reads on a method of preparing a printed article.

Allowable Subject Matter
Claims 67-40 and 69-73 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Watt (US 4,105,806) and Laskin et al (US 2003/0154871).

Summary of claim 47:
A wet-trapping method of preparing a printed article, comprising:
a) providing a substrate; 

c) applying to the substrate one or more energy-curable ink or coating layers (B) containing no photoinitiators; and 
d) energy-curing all coating and/or ink layers simultaneously at the end of the print run; wherein one or more of the energy-curable ink or coating layers may be a primer coating; and 
wherein one or more of the energy-curable ink or coating layers may be a topcoat; 
provided that at least one of the ink or coating layers contains one or more photoinitiators; 
wherein the energy-curable ink or coating layers each contain equal to or greater than 40% by weight energy curing materials; and 
wherein step d) results in cure of all layers.

Summary of claim 69
A wet-trapping method of preparing a printed article, comprising: 
a) providing a substrate; 
b) applying to the substrate one or more energy-curable ink or coating layers (A) containing one or more photoinitiators; 
c) applying to the substrate one or more energy-curable ink or coating layers (B’) containing 0 wt% to 6 wt% photoinitiators; and 

wherein one or more of the energy-curable ink or coating layers may be a primer coating; and 
wherein one or more of the energy-curable ink or coating layers may be a topcoat; 
provided that at least one of the ink or coating layers (B’) contains photoinitiators; 
wherein the energy-curable ink or coating layers each contain equal to or greater than 60% by weight energy curing materials; and 
wherein step d) results in cure of all layers.

Summary of claim 72
A method of preparing a printed article, consistently essentially of: 
a) providing a substrate; 
b) applying to the substrate one or more energy-curable ink or coating layers (A) containing one or more photoinitiators; 
c) applying to the substrate one or more energy-curable ink or coating layers (B) containing no photoinitiators; and 
d) energy-curing all coating and/or ink layers simultaneously at the end of the print run; 
wherein one or more of the energy-curable ink or coating layers may be a primer coating; and 

provided that at least one of the ink or coating layers contains one or more photoinitiators; 
wherein the energy-curable ink or coating layers each contain equal to or greater than 40% by weight energy curing materials; and 
wherein step d) results in cure of all layers.

Summary of claim 73
A method of preparing a printed article, comprising: 
a) providing a substrate; 
b) applying to the substrate one or more energy-curable ink or coating layers (A) containing one or more photoinitiators; 
c) applying to the substrate one or more energy-curable ink or coating layers (B) containing no photoinitiators; and 
d) energy-curing all coating and/or ink layers simultaneously at the end of the print run; 
wherein one or more of the energy-curable ink or coating layers may be a primer coating; and 
wherein one or more of the energy-curable ink or coating layers may be a topcoat; 
provided that at least one of the ink or coating layers contains one or more photoinitiators; 
each contain equal to or greater than 40% by weight energy curing materials; 
wherein at least one of the energy-curable ink or coating layers contains an amine synergist; and 
wherein step d) results in cure of all layers.

Watt teaches a method of producing a printed and varnished surface by printing a base film on a substrate, depositing wet-on-wet (reading on wet-trapping) a protective varnish or top coat after which the multilayers are exposed to an energy source to simultaneously cure the varnish (abstract).  Watt further teaches a photoinitiator is only required in the top layer (column 2, lines 24-68).  However, Watt does not teach or fairly suggest the claimed wet-trapping method wherein each of the energy curable in or coating layers contains equal to or greater than 40% by weight of energy curing materials and wherein claimed step d) results in cure of all layers.

Laksin teaches a method for printing inks using wet trapping (abstract) wherein at least one ink layer of energy curable liquid is applied to a substrate (0016) followed by at least one ink layer of non-energy curable ink (0018).  Laksin teaches at least one ink layer to have a photoinitiator (0070-0102) and at least one ink to not contain a photoinitiator (0103-0109).  Laksin teaches the energy curing station to be after the last inking station to cure the layers together (0045).  However, Laskin does not teach or fairly suggest the claimed wet-trapping method wherein each of the energy curable in or coating layers contains equal to or greater than 40% by weight of energy curing materials and wherein claimed step d) results in cure of all layers.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763